PER CURIAM.
The appealed judgment is reversed and the cause remanded for a new trial with directions that the defendant be permitted to elicit the name and address of the informant witness should the state choose to call him to the stand. This is done by authority of Hassberger v. State, 321 So.2d 577 (Fla.App. 4th 1975).
Grimes and Hassberger were codefend-ants convicted at the same time and under the same circumstances with reference to the confidential informant.
Reversed and remanded.
WALDEN, C. J., and BOOHER, STEPHEN R., Associate Judge, concur.
MAGER, J., dissents, with opinion.